The offense is murder; the punishment, confinement in the penitentiary for ten years.
We find in the transcript recitals showing the return of the verdict of the jury and a copy of the verdict. The transcript fails to embrace the judgment of conviction. Under the circumstances, this court is without jurisdiction.
It is also shown in the transcript that appellant entered into a recognizance pending appeal. The recognizance is not brought forward. In the absence of proper recognizance this court is without jurisdiction.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
           ON APPELLANT'S MOTION TO REINSTATE APPEAL.